Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2022

                                       No. 04-22-00062-CR

                                     Ricardo ARREOLA, Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 20-05-0097-CRA
                          Honorable Walden Shelton, Judge Presiding


                                         ORDER
        On October 31, 2022, because the record contained no signed order reflecting the trial
court’s denial of Appellant’s motion to suppress, we ordered the trial court to file a signed order.
The trial court complied; our October 31, 2022 order is satisfied. We reinstate the appellate
timetable.
       Appellant’s brief is due on December 14, 2022. See TEX. R. APP. P. 38.6(a)(1).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                      _________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court